Dismissed and Opinion Filed January 23, 2018




                                           S   In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-16-01285-CV

                             IN THE INTEREST OF G.E.D., A CHILD

                       On Appeal from the 470th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 470-51847-2008


                                MEMORANDUM OPINION
                             Before Justices Francis, Myers, and Whitehill
                                     Opinion by Justice Whitehill

        In 2016, the trial court rendered a final order in a suit to modify the parent–child

relationship in which the court granted Father’s petition to geographically restrict where Mother

could establish the primary residence of their daughter G.E.D. Mother perfected this appeal.

        While this appeal was pending, Father filed a new petition to modify the parent–child

relationship. In 2017, the trial court rendered a new final modification order further changing the

parties’ custody arrangement.        Mother appealed that order too.         We affirmed that new

modification order in In re G.E.D., No. 05-17-00160-CV, 2018 WL 258982 (Tex. App.—Dallas

Jan. 2, 2018, no pet. h.) (mem. op.).

        This Court notified the parties that it intended to dismiss this appeal as moot unless a

party filed a letter brief demonstrating this Court’s jurisdiction. See TEX. R. APP. P. 42.3(a). We

received no letter briefs.
        We dismiss the appeal as moot.

        We lack jurisdiction to decide a moot controversy. Blank v. Nuszen, No. 01-13-01061-

CV, 2015 WL 4747022, at *2 (Tex. App.—Houston [1st Dist.] Aug. 11, 2015, no pet.) (mem.

op.). A controversy becomes moot if the issues presented are no longer “live” or the parties lack

a legally cognizable interest in the outcome. Id.

        The foregoing principles dictate that this case is moot. The trial court’s 2017 order

constitutes a new final order that replaced the 2016 order. Even if we were to agree with Mother

and reverse the 2016 order, she would still be subject to the 2017 order. In Blank, the Houston

First Court of Appeals held that an appeal from a superseded modification order was moot in

light of a subsequent unappealed modification order. Id. at *2–3. Here, Mother appealed the

2017 modification order, but we have affirmed it. Accordingly, reversal of the 2016 order would

not afford her any relief. Thus, this appeal is moot because the issues presented are no longer

“live.” See id. at *3.

        We dismiss the appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a), 43.2(f).




                                                     /Bill Whitehill/
                                                     BILL WHITEHILL
                                                     JUSTICE



161285F.P05




                                               –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF G.E.D., A CHILD                 On Appeal from the 470th Judicial District
                                                   Court, Collin County, Texas
No. 05-16-01285-CV                                 Trial Court Cause No. 470-51847-2008.
                                                   Opinion delivered by Justice Whitehill.
                                                   Justices Francis and Myers participating.

        In accordance with this Court’s opinion of this date, the appeal is DISMISSED for want
of jurisdiction.

       It is ORDERED that appellee Averille Dansby recover his costs of this appeal from
appellant Chelsea Dilworth.


Judgment entered January 23, 2018.




                                             –3–